DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 3/22/2021. Claims 17 and 19-32 are pending in the application. Claims 17 and 24 were amended, and claim 18 was canceled by the applicant. Claims 17, 19 and 21-32, further amended as below are allowable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization to amend claims 17, 24, 25 and 30 and cancel claim 20 was given in an interview with Michael Hammer, attorney of record, on April 14, 2021.
Minor corrections to dependent claims 23, 26-29 and 31 for consistency and to address minor grammatical errors, have been made.
17.    (Currently Amended) A method for degradation of a pectin-rich plant biomass, comprising:
providing a composition consisting essentially of pectin-rich plant biomass, and

wherein said arabinanase activity comprises the activity of 
endohydrolysis of (1-5)--arabinofuranosidic linkages in (1-5)- -L-arabinans (EC 3.2.1.99);
wherein the enzyme has an amino acid sequence at least 99% identical to SEQ ID NO 02.
20. (Cancelled) 
23. (Currently Amended) The method of claim 17, wherein the pectin-rich plant biomass is a liquid preparation selected from apple juice, pear juice, grape juice, orange juice, lemon juice, tomato juice, and carrot, and wherein the method further comprises contacting said liquid preparation with said enzyme.
24. (Currently Amended) The method of claim 17, wherein the pectin-rich plant biomass is a substrate[[s]] for biofuel production.
25. (Currently Amended) The method of claim [[20]] 17, wherein the pectin-rich plant biomass is provided in a compound animal feed, and wherein the degradation occurs in the digestive tract of an animal.
26. (Currently Amended) The method of claim 17, wherein the pectin-rich plant biomass, is selected from the group consisting of beets, oilseeds, and legumes.
27. (Currently Amended) The method of claim 17, wherein the pectin-rich plant biomass further comprises a starch.
28. (Currently Amended) The method of claim 17, wherein a concentration of the enzyme is 1-500 mg/kg of the pectin-rich plant biomass.
ing providing an additional isolated enzyme of the pectin-rich plant biomass.
30. (Currently Amended) The method of claim 25, [[t]]wherein the animal feed is feed for monogastric animals.
31. (Currently Amended) The method of claim 24, wherein the substrate[[s]] for biofuel production is a substrate[[s]] for biogas and bioethanol production.
The following is an examiner’s statement of reasons for allowance:
As detailed in the record, prior art although disclosing combining enzymes with endoarabinase and arabinofuranosidase activity does not disclose a  single isolated bi-functional arabinase as claimed,  with improved thermostability and pH stability as compared to prior art enzymes, in a method to efficiently degrade arabinan in pectin-rich substrates. 
As detailed in the record, Kuehnal  et al. and Reisinger et al. disclose the use of multi-enzyme preparations comprising arabinanases for the treatment of plant biomass, in particular pectin-rich plant biomass such as sugar beet to produce feed additives and beverages, and discloses advantages of applying a combination of arabinase enzymes in degrading pectin-rich biomass for feed or biofuel applications.
Park et al. disclose synergistic benefits in combining endohydrolysis and exohydrolysis activities of arabinases in degrading sugar beet and further report that some arabinase enzymes from a few sources have both exo-and endo-hydrolytic activity. It would have been obvious to one of ordinary skill in the art to identify an enzyme with dual activity to efficiently degrade biomass for feed or biofuel applications with a reasonable expectation of success. In selecting suitable enzymes, one would look to have an enzyme with thermostability and versatility; in biofuel applications and in saccharification of pectin-rich substrates. An isolated enzyme from the yeast Arxula adeninivorans (synonyms with Blastobotrys adeninivorans, CBS 8244, NRRL Y-17692, Trichosporon adeninivorans) with amino acid sequence matching the claimed sequence, as detailed in the IPER, and having optimal activity in the claimed range, was known. However, its application as a bi-functional arabinase in efficiently degrading pectin-rich plant biomass, as demonstrated by the applicant in the declaration filed 9/16/2020, was not previously known.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793